DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, while it is well known in the art (DeFrance, US 20120151724 A1; Metz, US 3442541) for an adjustable and locking apparatus to have a threaded rectilinear rod with a longitudinal groove engaged with a threaded rectilinear tube with anti-rotation form, and a locking sleeve with complementary anti-rotation form and an inner pin slidable in the groove (DeFrance) and an elastic element connected to the locking sleeve movable between a locked and release position (Metz), it is not known in the art for the locking sleeve and elastic element to be movable between a locked position, where the two anti-rotation forms are assembled, and a release position, where the two anti-rotation forms are spaced apart along the main axis freeing the tube to rotate relative to the sleeve.  
Regarding claims 2-10, they are allowable since they pend from an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Artin, US 20150284978 A1, teaches a hold open rod locking sleeve with compression spring positioned in an inner chamber.
Harmon, US 4798408 A, teaches an adjustable latching mechanism with threaded rod and tapped tube,
LaBarre, US 5366313 A, teaches a strut construction with threaded rod, tapped tube, and locking sleeve.
Walton, US 2821419 A, teaches a rod end locking arrangement with a threaded rod with longitudinal groove and tapped tube.  
Heinrichs, US 2904141 A, teaches an adjustable hook latch with threaded rod, tapped tube, and locking sleeve.
Kim, US 20170058583 A1, teaches a single link hook latch with threaded rod and tapped tube. 
McLaughlin, US 20050029768 A1, teaches a one end adjustable torque rod with threaded rod, tapped tube, and sleeve.  
Wheeler, US 20130175419 A1, teaches an internal locking mechanism for a hold open rod with thread rod, tapped tube, sleeve and internal compression spring. 
Tran, US 20090283634 A1, teaches a locking mechanism with bi-modal actuator with layered tubes and rods with internal compression spring. 
Metz, US 5950997 A, teaches a telescoping strut construction with layered tubes and rods with internal compression spring.
Bagnoli, US 6659399 B1, teaches compact linear split sleeves for accurate rigging in confined space with layered tubes and sleeves.  
Weiste, US 3837753 A. teaches a longitudinally adjustable guide rod with layered threaded tubes and rods with internal compression springs.
Harmon, US 4852923 A, teaches a vertical access adjustable latching mechanism externally accessible adjustable keeper mechanism with threaded rod and tapped tube.
Bradley, US 4092080 A, teaches an anti-rotation lock for threaded connection threaded rod with longitudinal groove and tapped tube.  
Cheng, US 10047787 B2, teaches a tension rod mechanism with threaded rod and tapped tube.
McLaughlin, US 6966567 B2, teaches a one end adjustable torque rod with threaded rod, tapped tube, and sleeve.  
Cohen, US 7179011 B1, teaches an integrated locking device with threaded rod with longitudinal groove, tapped tube, and locking sleeve.
Bradley, US 4684284 A, teaches an anti-rotation assembly with threaded rod with longitudinal groove and tapped tub.
Uhl, US 8371767 B2, teaches a pull-push rod with threaded rod, tapped tube, and internal compression spring. 
Bourne, US 4602812 A, teaches an adjustable double hook lock with threaded rods and tapped tubes.  
Wood, US 5429447 A, teaches a turnbuckle assembly with threaded rod, tapped tub, and locking sleeve.  
Florence, US 7357593 B1, teaches a tube connector with threaded rod and tapped tube.
Marc, US 9188261 B2, teaches a safety connecting device, in particular for piping, an end-coupler for such device, and a method for manufacturing a nut therefor with locking sleeve.
Connell, US 5765957 A, teaches a lockable turnbuckle assembly with threaded rods and tapped tube.
Peterczak, US 5702196 A, teaches a turnbuckle-type adjustable link with threaded rod, tapped tube, and internal compression spring. 
Frame, US 4540206 A, teaches an adjustable draw latch with threaded rod with longitudinal groove and tapped tube.  
Croft, US 2632663 A, teaches a lever actuated latch bolt with threaded rod and tapped tube aligned with a compression spring.
Bosch, EP 0585952 A2, teaches a bolt tensioning lock for hinged tailboards of lorries with threaded rod, tapped tube, and internal compression spring.  
Do, WO 2011115792 A1, teaches a latch installed on removable element e.g. access panel of aircraft, has pin adjustment mechanism to adjust position of trigger-catch-pin within main portion and end of handle relative to main portion, if handle is in closed position threaded rod and tapped tube.    
Do, US 20170058568 A1, teaches an adjustable hook latch with adjusting sleeve.
Hernandez, US 20160264250 A1, teaches a toggle link latch with threaded rod and tapped tube.
DeFrance, US 20130328326 A1, teaches a hook latch with adjustable hook and locking plate.
Fournie, US 20120102842 A1, teaches an aircraft latch comprising a hook and a handle with adjustable hook.
Eriksson, US 20060163885 A1, teaches a retainer for an over-venter fastener with threaded rod, tapped tube, and locking insert.
Kim, US 20170260782 A1, teaches a high offset hook latch with threaded rod and tapped tube.
Do, US 20110227350 A1, teaches a latch with adjustable handle with threaded rod and tapped tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675